ACCEPTED
                                                                                         12-14-00365-CV
                                                                             TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                    3/24/2015 5:23:27 PM
                                                                                            CATHY LUSK
                                                                                                  CLERK



                              NO. 12-14-00365-CV
                                                                  FILED IN
                                                           12th COURT OF APPEALS
EDOM CORNER, LLC and                     §      IN THE COURT TYLER, TEXAS
EARL A. BERRY, JR.                       §                 3/24/2015 5:23:27 PM
                                         §                      CATHY S. LUSK
VS.                                      §      OF APPEALS          Clerk
                                         §
IT’S THE BERRYS, LLC
                 §   d/b/a                      TWELFTH APPELLATE
MARY ELLEN’S                             §      DISTRICT


                      CERTIFICATE OF CONFERENCE

      This is to certify that on March 24, 2015, the undersigned spoke with Larry

M. Lesh, Esq. and Paul Elliot, Esq., counsel for Appellee It’s the Berry’s, LLC d/b/a

Mary Ellen’s, via telephone regarding the Motion to Extend Time to File Appellants’

Brief (the “Motion”) filed in this Court on March 23, 2015. Mr. Lesh and Mr. Elliot

both indicated that they did not oppose the Motion.


                                       RENSHAW, DAVIS & FERGUSON, LLP

                                       By:       /s/ Katherine A. Ferguson
                                              Katherine A. Ferguson
                                              (SBN 06918050)
                                       2900 Lee Street, Suite 102
                                       P.O. Box 21
                                       Greenville, Texas 75403-0021
                                       Tel: (903) 454-6050
                                       Fax: (903) 454-4898
                                       Email: rdflawoffice@yahoo.com
                                       Lead Counsel for Appellants
                         CERTIFICATE OF SERVICE

      This is to certify that on March 24, 2015, a true and correct copy of the above
and foregoing document was served on the following by facsimile:

Larry M. Lesh, Esq.
1 Forest Park Drive
Richardson, Texas 75080
FAX: (972) 699-1456

R. Paul Elliot, Esq.
301 S. Main St.
Canton, Texas 75103
FAX: (903) 567-6228
                                             /s/ Katherine A. Ferguson
                                             Katherine A. Ferguson